Appellant was convicted of sodomy, his punishment being assessed at ten years confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception. There was a motion made to quash the indictment upon what might be termed a general demurrer, in that it alleges there is no violation of the law charged. Under the authority of Lewis v. State, 36 Tex.Crim. Rep., we are of opinion the indictment is sufficient. The indictment charges in this case, as it did in the Lewis case, supra, that the offense was committed by copulation with a woman, in that he penetrated her fundament or anus with his private parts.
The only ground of the motion for a new trial is that the verdict and judgment are contrary to the law and evidence. The statement of facts not being before us, we will presume that the facts were sufficient.
There being no error the judgment is affirmed.
Affirmed.